Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 40, 45, and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 9, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 38, lines 2-3, “the guide direction” lacks clear antecedent basis in the claim.  A longitudinal direction is recited in claim 1, from which claim 38 depends, but the guide direction is not necessarily the longitudinal direction.  Therefore, the term is unclear.
In claim 44, line 3, applicant recites a “second restriction”, which appears to presume two restrictions are being claimed.  However, a first restriction is not recited in this claim.  Therefore, it is not clear if applicant means to claim more than one restriction in claim 44.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10, 11, 13-15, 22-24, 29-35, 37, 39, 42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodman (PGPub 2012/049483).
Regarding claim 1, Dodman teaches a drive unit (figures 1 and 24B-24D) for a human-powered vehicle, the drive unit comprising: a base 140 on which a crankshaft 138 is provided; a frame mount 268 (seen in Figure 24A) provided on the base and configured to be mounted on a frame (seat tube) of the human-powered vehicle; and a guide (holder 29 has walls that form a battery guide; see Figures 24B and 24D; also, Figure 13 shows a key 230 and slot 234 guide for the battery) provided on the base.  The guide is configured to guide a battery unit 228 in a guide direction extending in a longitudinal direction of the frame so that at least part of the battery unit is arranged inside the frame of the human-powered vehicle in a state in which the frame mount is mounted on the frame (see para [0078]).  
Regrading claim 2 and 11, Dodman teaches a motor 142 provided on the base 140 and configured to apply a propulsion force to the human-powered vehicle.  
Regarding claim 4, 13, and 22, Dodman teaches an electrical connector 258 (see Figure 24A) configured to electrically connect the battery unit and the motor, the electrical connector being located closer to the rotational center axis of the crankshaft than the rotational center axis of the motor.  In Figure 24A, the motor 142 is positioned lower than the crank axle while the connector is above the crank axle.  Therefore, the connector is closer to the crank axis than the motor axis.
Regarding claim 5 and 39, a battery holder 229 of Dodman (Figure 24B) is provided on the base 140 and is configured to hold the battery unit 228.  
Regarding claims 6, 14, and 23, Dodman teaches a battery holder 229 provided on the base 140 and configured to hold the battery unit, the electrical connector 258 being configured to be electrically connected to the battery unit in a case where the battery unit is held by the battery holder.  
Regarding claim 7, 15, and 24, a battery holder 229 provided on the base 140 and configured to hold the battery unit; and an electrical cable 266 (Figure 24B) extending from the base and electrically connected to the electrical connector.  
Regarding claims 8 and 10, the battery holder 229 includes an accommodation cavity in which at least part of the battery unit is arranged, and the accommodation cavity extends through the battery holder in the guide direction in a state in which the battery unit is arranged in the accommodation cavity (see Figure 24B).  
	Regarding claim 29, the battery holder 229 is configured to be movable in the guide direction (relative to the battery, as broadly recited).  
Regarding claim 30-35 and 37, Dodman teaches a first restriction configured to restrict movement of the battery unit in the guide direction (several embodiments of restriction 242 are taught, see Figures 10A-17).


Regarding claims 31, Dodson teaches the guide direction includes a first guide direction in which the battery unit is moved to mount the battery unit on the battery holder, and a second guide direction in which the battery unit is moved to remove the battery unit from the battery holder; and the first restriction 242 is configured to restrict movement of the battery unit in at least the second guide direction.  
Regarding claim 32, the first restriction (see Figures 15, for example) is configured to be switchable between a first state in which the first restriction restricts movement of the battery unit in the second guide direction and a second state in which the first restriction permits movement of the battery unit in the second guide direction.  
Regarding claim 33, an operation unit (plunger 243 or key operated key cylinder 251; see para [0070]-0072]) is configured to be operated by a user to switch the first restriction between the first state and the second state.  
Regarding claims 34 and 35, the first restriction 242/243 (embodiment of Figure 16B) includes a second engagement portion 247 configured to be engaged with a first engagement portion 249 provided on the battery unit, one of the first engagement portion and the second engagement portion includes a projection 247, and the other one of the first engagement portion and the second engagement portion includes a recess 249 (see Figure 16B and para [0071]).  An elastic member (spring 245) biases the second engagement portion toward the engaged state.
Regarding claim 37, the first restriction 242 is configured to face the battery unit in a direction intersecting a direction parallel to a rotational center axis of the crankshaft in a state in which the battery unit is held by the battery holder.  
Regarding claim 42, the guide of Dodson is provided on the battery holder (the guide is formed by walls of the holder).  
	Regarding claim 44, a second restriction (bottom wall of the holder, as seen in Figure 24D) is provided on a frame of the human-powered vehicle and configured to restrict movement of the drive unit and the battery unit.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 9, 12, 16-21, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dodman in view of Uda et al. (PGPub 2017/0313383).
Regarding claim 3, 9, 12, 16, 17, 21, 25, and 26 Figures 31A and 34A of Dodman show embodiments where the battery 228 is positioned within the down tube 144 and it appears that the motor is positioned above and slightly forward of the crank axis (cranks are illustrated; the outline of the motor in these embodiments appear to extend above the crank axis), however the position of the motor is not clearly taught.
Uda teaches a motorized pedal bicycle with a driving unit 20 having a crank axle 22/CL1 parallel with a motor axle CL2.  As seen in Figures 1 and 6, the motor axle is forward of and slightly above the crank axle.  
It would have been obvious to position the motor such that its axle is located above and forward of the crank axle, as taught Uda and as suggested by Figures 31A and 34A of Dodman, in order to accommodate the particular frame configuration selected.  When the motor axle is positioned above and forward of the crank axle, an angle between a first plane including the rotational center axis of the crankshaft and the rotational center axis of the motor and a second plane including the rotational center axis of the crankshaft and extending parallel to the guide direction is greater than or equal to 0 degrees and less than or equal to 60 degrees.  
Regarding claims 18 and 19, Dodman teaches an electrical connector 258 (see Figure 24A) configured to electrically connect the battery unit and the motor, the electrical connector being located closer to the rotational center axis of the crankshaft than the rotational center axis of the motor.  The connector at the bottom of the seat tube 132 of Dodman would be closer to the crank axis than the motor axis.
Regarding claim 20, an electrical cable 266 (Figure 24B) extends from the base and is electrically connected to the electrical connector.  
	Regarding claim 27, Dodman teaches a guide on the base (a guide constituted by walls of the base) and configured to guide the battery unit (Dodman teaches a holder 229 having walls shaped to provide a guide for the battery).
Regarding claims 28, Dodman teaches that the guide is configured to guide a battery unit in a guide direction extending in a longitudinal direction of the frame so that at least part of the battery unit is arranged inside the frame of the human-powered vehicle in a state in which the frame mount is mounted on the frame.

Claim(s) 36, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Dodman.
Regarding claim 36, the first restriction 242/243, shown in Figure 16B extends front to rear along the frame, rather than transversely so as to be parallel to the crankshaft.  However, it would have been a matter of obvious design choice to one of ordinary skill in the art to position the restriction transversely through the frame, in order to achieve substantially the same result in substantially the same way.
Regarding claims 41 and 43, the battery holder 229 and guide 231 of Dodman are one integral piece but they are formed as a separate piece that is fixed to rather than integrally formed with the base (see Figure 24A).  However, the holder is essentially an extension of the projection 268 of the base that is integral with the base.  Also, it is well established that making separate parts integral is an obvious design expedient.  Therefore, it would have been obvious to one of ordinary skill in the art to integrally form the guide on the base at the projection in order to provide a secure connection and limit the number of separate parts required.

Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dodman in view of Ishikawa (USPN 6,095,270).
Dodman lacks a guide having a recess and projection that extend in the guide direction.
Ishikawa teaches a guide 71 for positioning a battery 65 in holder 66 that is mounted to a cycle frame.  The guide, as seen in Figures 2 and 4, includes projections 78 and recesses that extend along the guide direction (guide extends in guide direction, see Figure 4, and the projections and recesses extend along its length).
It would have been obvious to one of ordinary skill in the art to provide projections and recesses on the guide, along the guide direction, as taught by Ishikawa, in order to provide a more secure engagement between the battery and the holder. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garcia teaches battery mount fixed to a drive unit.
Kameda is the PGPub of applicant’s co-pending application.
Tauchi, Nishikawa, Lay, Hu, and Talavasek teach electric motors mounted forwardly offset from a crank axle.
Biechele, Rip, and Shieh teach batteries mounted in the down tube of a bicycle.
Senoo teaches a bicycle with batteries mounted in the down tube and a motor forwardly positioned relative to the crank axle.
Wang teaches a battery guide with recesses and projections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/